
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. King of New York
			 (for himself and Mr. Jackson of
			 Illinois) submitted the following concurrent resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President should grant a posthumous pardon to John Arthur Jack
		  Johnson for the 1913 racially motivated conviction of Johnson, which diminished
		  his athletic, cultural, and historic significance, and tarnished his
		  reputation.
	
	
		Whereas John Arthur Jack Johnson was a
			 flamboyant, defiant, and controversial figure in American history who
			 challenged racial biases;
		Whereas Jack Johnson was born in Galveston, Texas, in
			 1878, to parents who were former slaves;
		Whereas Jack Johnson was a professional boxer who traveled
			 throughout the United States and the world, fighting both Black and White
			 heavyweight boxers;
		Whereas in 1908 after being denied the opportunity to
			 fight two White boxing champions on purely racial grounds, Jack Johnson was
			 granted an opportunity by an Australian promoter to fight Tommy Burns, the
			 reigning world heavyweight champion;
		Whereas Jack Johnson defeated Burns to become the first
			 African-American to hold the title of world heavyweight champion;
		Whereas the victory of Jack Johnson over Burns prompted
			 the search for a White boxer who could beat him, a recruitment effort dubbed
			 the search for the Great White Hope;
		Whereas in Reno, Nevada, in 1910, in what was referred to
			 by many as the Battle of the Century, a White former heavyweight
			 champion named James Jim Jeffries came back from retirement to
			 fight, and lose to, Jack Johnson;
		Whereas the defeat of Jeffries by Jack Johnson sparked
			 rioting and aggression toward African-Americans and led to racially motivated
			 murders of African-Americans nationwide;
		Whereas the resentment felt toward Jack Johnson by many
			 Whites was compounded by his relationships with White women;
		Whereas, between 1901 and 1910, 754 African-Americans were
			 lynched, some simply for being too familiar with White
			 women;
		Whereas in 1910 Congress passed the White-slave traffic
			 Act (commonly known as the Mann Act), which outlawed the
			 transportation of women in interstate or foreign commerce for the
			 purpose of prostitution or debauchery, or for any other immoral
			 purpose;
		Whereas, in October 1912, Jack Johnson became involved
			 with a White woman, Lucille Cameron, whose mother disapproved of the
			 relationship, claimed that Johnson had abducted her daughter, and sought action
			 from the Department of Justice;
		Whereas Jack Johnson was arrested by United States
			 marshals on October 18, 1912, for transporting Lucille Cameron across State
			 lines for an immoral purpose in violation of the Mann Act, but
			 Cameron refused to cooperate with authorities, the charges were dropped, and
			 Cameron later married the champion;
		Whereas Federal authorities continued to pursue Jack
			 Johnson and summoned Belle Schreiber, a White woman, to testify that Johnson
			 had transported her across State lines for the purposes of prostitution
			 and debauchery;
		Whereas in 1913 Jack Johnson was convicted of violating
			 the Mann Act and was sentenced to 1 year and 1 day in Federal prison, but fled
			 the country to Canada and then to various European and South American
			 countries;
		Whereas Jack Johnson lost the heavyweight championship
			 title to Jess Willard in Cuba in 1915;
		Whereas Jack Johnson returned to the United States in July
			 1920, surrendered to the authorities, and served nearly 1 year in the United
			 States Penitentiary at Leavenworth, Kansas;
		Whereas Jack Johnson fought boxing matches after his
			 release from prison, but never regained the heavyweight championship
			 title;
		Whereas Jack Johnson supported this Nation during World
			 War II by encouraging citizens to buy war bonds and by participating in
			 exhibition boxing matches to promote the sale of war bonds;
		Whereas Jack Johnson died in an automobile accident in
			 1946; and
		Whereas in 1954 Jack Johnson was inducted into the Boxing
			 Hall of Fame: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)John Arthur
			 Jack Johnson paved the way for African-American athletes to
			 participate and succeed in racially integrated professional sports in the
			 United States;
			(2)Jack Johnson was
			 wronged by a racially motivated conviction prompted by his success in the
			 boxing ring and his relationships with White women;
			(3)the criminal
			 conviction of Jack Johnson unjustly ruined his career and destroyed his
			 reputation; and
			(4)the President
			 should grant a posthumous pardon to Jack Johnson to expunge from the annals of
			 American criminal justice a racially motivated abuse of the prosecutorial
			 authority of the Federal Government, and to recognize Jack Johnson’s athletic
			 and cultural contributions to society.
			
